Judge ORR
dissenting.
I agree with the majority that when plaintiffs put on evidence tending to show that the collision occurred while defendant was driving left of center of the highway, the burden shifted to defendant to produce evidence that he was on the wrong side of the road from a cause other than his own negligence. I respectfully dissent, however, from the majority’s decision that defendant in the present case succeeded in carrying his burden.
Defendant argues, and the majority agrees, that plaintiffs’ evidence that the road was slick, that defendant’s tires were not slick, that defendant’s car was in good condition, and that defendant was traveling under the speed limit was sufficient to tend to show that defendant “was on the wrong side of the road from a cause other than his own negligence.” I disagree.
Our laws require that a motorist “operate his vehicle with due caution and circumspection, with due regard for the rights and safety of others, and at such speed and in such manner as will not endanger or be likely to endanger the lives or property of others.” Williams v. Henderson, 230 N.C. 707, 708, 55 S.E.2d 462, 463 (1949). Inclement weather does not relieve a motorist of the duty to exercise due care, for under this duty, motorists are required to operate their vehicles in a reasonably prudent manner for the conditions then existing. See, e.g., Kolman v. Silbert, 219 N.C. 134, 125 S.E.2d 915 (1941); Hoke v. Atlantic Greyhound Corp., 226 N.C. 692, 40 S.E.2d 345 (1946).
[W]hen the plaintiff relies on the violation of a motor vehicle traffic regulation as the basis of his action ..., unless otherwise *50provided in the statute, the common law rule of ordinary care does not apply. The statute prescribes the standard, and the standard fixed by the Legislature is absolute. . . . Proof of the breach of the statute is proof of negligence. In essence, that is the meaning of per se.
The violator is liable if injury or damage proximately results, irrespective of how careful or prudent he has been in other respects.
Aldridge v. Hasty, 240 N.C. 353, 360, 82 S.E.2d 331, 338 (1954).
The majority relies upon Nationwide Mut. Ins. Co. v. Chantos, 298 N.C. 246, 258 S.E.2d 334 (1979) in support of their conclusion that defendant carried his burden of producing evidence that he was on the wrong side of the road from a cause other than his own negligence. Chantos is not, however, controlling.
In Chantos, the plaintiffs evidence tended to show that Charles McDonald was traveling south on North Boulevard in Raleigh, that defendant was driving north on this same road, that defendant’s car left the northbound lane, went across a concrete median eight inches high into the southbound lane and hit McDonald’s car head on at or near a bridge, that at the time of the collision it was raining, and that defendant’s tires were slick. Evidence favorable to defendant tended to show that shortly before the collision, defendant drove onto the parking lot of a shopping center and, before reentering the boulevard, he came to a complete stop at the north entrance of the parking lot. Defendant then drove onto the boulevard and proceeded north. At the time defendant entered the bridge, the bridge was covered with water and a new coat of asphalt had been recently applied.
On direct examination, defendant testified that the bridge was 75 to 100 yards north of the shopping center exit where he entered the boulevard from a completely stopped position. Further, defendant testified that he gradually increased his speed and moved over into the left northbound lane, that when he entered upon the bridge, he was traveling about 25 m.p.h., the speed limit being 45 m.p.h., and that he began to skid or spin immediately after going upon the bridge. During cross-examination,
defendant steadfastly reaffirmed his statement that he was driving approximately 25 m.p.h. — 30 m.p.h. at the most. He further stated that while he was not sure whether he observed *51the speedometer, he based his opinion as to speed on the cautiousness with which he entered the boulevard, the “climatic situation”, the fact that he did not accelerate very fast, the short distance he had traveled, and his impression that “the terrain around me was not flashing by”. He also stated that while he knew his friend David Williams had “burned the rubber” on the [car defendant was driving], he did not know that the tires were slick.
Id. at 249-50, 258 S.E.2d at 336. Based on this evidence, our Supreme Court concluded, “[w]hile defendant . . . stipulated that the car he was operating crossed over the median into the southbound lane and collided with McDonald, he also offered evidence tending to show that he was in the southbound lane from a cause other than his own negligence.” Id. at 250, 258 S.E.2d at 337. Based on this conclusion, the Court held that a jury question was presented on the issue of defendant’s negligence.
In the present case, unlike in Chantos, the defendant did not testify or present any direct evidence on liability other than the cross-examination of Trooper Kersey, in which the following testimony was elicited:
[Counsel for defendant:] And based on your conversation with [defendant] he told you that he was traveling north and going at a speed greatly less than the speed limit; is that right?
[Trooper Kersey:] Yes, ma’am. He told me [he] was going below the posted speed limit; that’s correct.
[Counsel for defendant:] And the posted speed limit was fifty-five miles an hour?
[Trooper Kersey:] Yes, ma’am.
[Counsel for defendant:] Do you have an indication on your report as to whether there were any defects in the vehicles?
[Trooper Kersey:] Yes, ma’am.
[Counsel for defendant:] And you have Number Eight written down for [defendant’s] vehicle . . . ?
[Trooper Kersey:] Yes, ma’am.
[Counsel for defendant:] And that means there were no vehicle defects?
*52[Trooper Kersey:] That I detected that day, yes, ma’am, that’s correct.
[Counsel for defendant:] There was nothing wrong with [defendant’s] tires that you saw?
[Trooper Kersey:] That’s correct. Everything that I observed about his vehicle as far as the laws that govern this state they were in accordance to those laws.
[Counsel for defendant:] And based on what [defendant] told you was it your understanding that slick roads was one of the causes of the accident, wasn’t it?
[Trooper Kersey:] That’s correct, yes, ma’am. As a matter of fact that’s what he told me and that was my opinion.
Without more substantive evidence as to why or how the “slick road” caused the accident, I find no support in our law to relieve defendant of his responsibility of driving on the right side of the road, nor to allow a jury to speculate as to what happened.
Thus, absent evidence of a sudden emergency or other circumstances that caused defendant to drive left of the center line, I would conclude that defendant’s failure to keep his vehicle in the proper lane of travel constituted negligence per se, and hold that the trial court erred in denying plaintiffs’ motion for a directed verdict and judgment notwithstanding the verdict as to defendant’s negligence. Accordingly, I would reverse the judgment of the trial court and remand the case for entry of a judgment of negligence against defendant and a new trial on the issue of damages.